 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                     SEATTLE DIVISION

10   LISA DIANNE HANSEN,                                 Civil No. 2:19-CV-00031-MAT

11            Plaintiff,

12            vs.                                        ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            This case is before the Court on remand from the Court of Appeals for the Ninth Circuit.

16   That Court granted the Commissioner’s unopposed motion to vacate and remand. Pursuant to

17   that order, this case is REMANDED to the Commissioner pursuant to sentence four of 42 U.S.C.

18   § 405(g) for further administrative proceedings consistent with the Supreme Court’ s decision in

19   Carr v. Saul, __ U.S. __, 141 S. Ct. 1352, __ L. Ed. 2d __ (2021).

20            LET JUDGMENT BE ENTERED ACCORDINGLY.

21            DATED this 30th day of June, 2021.

22

23                                                        A
                                                          MARY ALICE THEILER
24                                                        United States Magistrate Judge

     Page 1         ORDER - [2:19-CV-00031-MAT]
 1

 2

 3   Presented by:

 4   s/ Lars J. Nelson
     LARS J. NELSON
 5   Special Assistant United States Attorney
     Office of the General Counsel
 6   Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
 7   Seattle, WA 98104-7075
     Telephone: (206) 615-3717
 8   Fax: (206) 615-2531
     lars.nelson@ssa.gov
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2     ORDER - [2:19-CV-00031-MAT]
